DETAILED ACTION
This action is responsive to the pending claims, 1-12, received 22 November 2017. Accordingly, the detailed action of claims 1-12 is as follows:


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  11/22/17, 10/11/2021, 06/27/2019, 10/17/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisano (CA 2861215 A1, hereafter referred to as Hisano).

Regarding claim 1, Hisano teaches a dataflow control apparatus for controlling a dataflow and that provides data obtained in at least one device among a plurality of devices to an application that utilizes the data, comprising:
a causal network storage that stores a causal network representing a causal relationship between a plurality of indices that include at least a plurality of device indices which are respectively data obtained in the plurality of devices and an objective index which is an index that the application controls or predicts (Hisano [0052 and Fig 12A, 12B] discloses a plurality of databases storing information related to a plurality of sensor devices and information related to conditions of sensing data required by applications such that all of the sensor metadata is registered [0105] and all of the application metadata is registered [0106] and stored sensor data is transmitted to an application that is allowed to use the sensor data according to a stored association [0070] or used condition [0052]); 
a device index selector that selects, based on the causal network, at least one device index having a causal relationship with the objective index of the application, from among the plurality of device indices, in a case where a data request is received from the application (Hisano [0101, 0107, 0013, Abstract] teaches matching, based on stored association [0070] or use condition [0052] information, sensing data to an application that requires the sending data to satisfy a request of the application [0012, 0049, 0111, 01114]); and 
a dataflow controller that controls the dataflow, such that data obtained in the device corresponding to the selected device index is provided to the application (Hisano [0070]).

Regarding claims 6 and 7, they do not teach or further limit over the limitations presented above with respect to claim 1.
Therefore, claims 6 and 7 and rejected for the same reasons set forth above regarding claim 1.  

Regarding claim 8, Hisano teaches a control command data stream readable by an information processing apparatus for managing sensors that output sensing data (Hisano [0022]), the data stream including:
information specifying an application that utilizes the sensing data (Hisano [0022] teaches the control order stream includes information identifying an application that requires the sensing data); 
information specifying a sensor selected to output sensing data having a causal relationship with an objective index which is an index that the application controls or predicts (Hisano [0022] discloses information identifying a sensor extracted as the sensor that satisfies a request of the application from a plurality of sensors); and 
information on the causal relationship between the sensing data obtained by the selected sensor and the objective index (Hisano [0022] discloses order information identifying the extracted sensor and application).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Hisano (CA 2861215 A1, hereafter referred to as Hisano) as applied above regarding claim 1, further in view of Lear et al (US 8614633 B1, hereafter referred to as Lear).

Regarding claim 5, Hisano teaches the limitations of claim 1, as rejected above.
However, Hisano does not explicitly teach the dataflow control apparatus wherein the device index selector checks whether the devices are active or inactive, and excludes the device indices corresponding to inactive devices from selection (Lear [40:65-16] teaches determining whether resources are available or not available wherein devices that are unavailable are removed from response options).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hisano in view of Lear in order to configure the dataflow control apparatus, as taught by Hisano, to check whether the devices are active or inactive, and excludes the device indices corresponding to inactive devices from selection, as taught by Lear.
One of ordinary skill in the art would have been motivated in order to avoid wasting processing time and resources on response options that cannot be implemented due to unavailability (Lear [40:65-16]).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hisano (US 20180157692 a1);
Sen et al (US 20130163410 A1);
Lillethun et al (US 20130073576 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446